Matter of Hamlett v Raneri (2017 NY Slip Op 05485)





Matter of Hamlett v Raneri


2017 NY Slip Op 05485


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

523027

[*1]In the Matter of JOHN HAMLETT, Petitioner,
vMR. RANERI, as Hearing Officer, et al., Respondents.

Calendar Date: May 9, 2017

Before: McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.


John Hamlett, Stormville, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Joseph M. Spadola of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.